Case 1:20-cv-00402-SEH Document 67 Filed 12/23/20 Page 1 of 6

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

NICHOLAS D. SCOYNI,

 

 

Plaintiff, No. 1:20-cv-00402-SEH

Vs. MEMORANDUM
AND ORDER

CENTRAL VALLEY FUND L.P. I &
UI,
CVF Capital partners,
Fifth Third Bancorp,

Defendants.

INTRODUCTION

On November 13, 2020, Plaintiff, with leave of Court, filed a Second
Amended Complaint.’ Defendant CVF Capital Partners (“CVF”) filed a Motion to
Dismiss grounded in a lack of personal jurisdiction on November 25, 2020.” A
hearing on the Motion was held on December 21, 2020.

STANDARD OF REVIEW
A motion to dismiss is reviewed by examination of the allegations of the

Complaint to determine if the plaintiff has pled a prima facie case capable of

 

' See Doc. 54.

2 See Doc. 58.
Case 1:20-cv-00402-SEH Document 67 Filed 12/23/20 Page 2 of 6

withstanding a motion to dismiss for lack of personal jurisdiction. Reasonable
inferences in favor of the plaintiff are to be drawn, but not “unreasonable or far-
fetched inferences.”* A heightened standard of specific fact pleadings is not
required. Instead, sufficient factual matter, accepted as true, to “state a claim to
relief that is plausible on its face” must be pled.°

The Court reads a pro se complaint liberally,° makes reasonable inferences
for the pro se litigant,’ and may “exercise discretion to tolerate informalities”.
However, pro se litigants in routine “civil case[s] should not be treated more
favorably than parties with attorneys of record”.’ The Court is not obliged to fill

the role of Plaintiffs counsel, nor is it under any “duty to provide personal

 

3 See Chirila v. Conforte, 47 F. App’x 838, 843 (9th Cir. 2002)(citing Data Disc, Inc. v.
Sys. Tech. Assocs., 557 F.2d 1280, 1285 (9th Cir. 1977)).

* Fiore v. Walden, 688 F.3d 558, 575 (9th Cir. 2012) (overruled on factual grounds
unrelated to the standard of review by Fiore v. Walden, 568 U.S. 1211 (2013)).

° Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009); Fiore, 688 F.3d at 574-75.

° See Sause v. Bauer, 138 S. Ct. 2561, 2563 (2018).

7 See McCabe v. Arave, 827 F.2d 634, 640 n. 6 (9th Cir. 1987) (citing Traguth v. Zuck,
710 F.2d 90, 95 (2d Cix, 1983).

8 Bullock v. Sweeney, 644 F. Supp. 507, 508 (N.D. Cal. 1986) (citing Cel-A-Pak v. Cal.
Agric. Lab. Relations Bd., 680 F.2d 664, 667 (9th Cir. 1982)).

* Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986).

Me
Case 1:20-cv-00402-SEH Document 67 Filed 12/23/20 Page 3 of 6

instruction or to perform any legal ‘chores’ for the [Plaintiff].”'°

In this case, Plaintiff has been accorded multiple opportunities to plead his
case and amend his pleadings.'’ Most recently, the Court ordered Plaintiff to file a
Second Amended Complaint, taking care to clearly outline and inform Plaintiff of
the pleadings requirements of Iqbal and Twombly."* He has, nevertheless, elected
to continue to proceed pro se. He must, despite his pro se status, observe and
comply with pleading requirements of the Federal Rules of Civil Procedure and
relevant case law principles enunciated by the United States Supreme Court.

DISCUSSION

Personal jurisdiction may be either “general” jurisdiction or “specific”
jurisdiction. The relevant test is determined by the citizenship of the defendant.
Personal jurisdiction may be exercised if either test is met.

A corporation is a citizen of the state in which it is incorporated and of the

 

0 Pliler y. Ford, 542 U.S. 225, 231 (2004) (quoting Martinez v. Ct. of Appeal of Cal.,
Fourth App. Dist., 528 U.S. 152, 162 (2000)).

'! The Second Amended Complaint represents the third pleading Plaintiff has filed and
both of his revisions have included significant changes without having any impact on the degree
to which he has fulfilled the pleading requirements.

2 See Doc. 53; see also Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)
(requiring that a pro se litigant be provided notice of the deficiencies of the complaint and
afforded an opportunity to amend).

Ae
Case 1:20-cv-00402-SEH Document 67 Filed 12/23/20 Page 4 of 6

state of its principal place of business.'? General jurisdiction may be exercised
over a defendant that is: (1) a citizen of the forum state; or (2) has “continuous and
systematic” connections to the forum state.'* Exercise of specific jurisdiction over
an out-of-state defendant must conform to both the forum state’s long-arm statute
and due process requirements of the United States Constitution.”

Idaho Code Annotated Section 5-514 allows for the exercise of specific
jurisdiction over an out-of-state defendant if the defendant “[conducts] the
transaction of any business within [the] state which is ... defined as the doing of
any act for the purpose of realizing pecuniary benefit.”'® In this case, the Court
will look to the Due Process Clause of the United States Constitution to determine
if specific personal jurisdiction can be exercised over CVF."”

In the Ninth Circuit, a three-prong test, known as the Schwarzenegger test,

is used to determine if the exercise of specific jurisdiction over an out-of-state

 

'3 See First Bank Stock Corp. v. State of Minnesota, 301 U.S. 234, 237 (1937); Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).

'4 Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 919 (quoting Jnt’l Shoe Co. v.
Washington, 326 U.S. 310, 317 (1945).

'° See Id.
'6 Ydaho Code Ann. § 5-514(a).

'7 See Wells Cargo, Inc. v. Transport Ins. Co., 676 F. Supp. 2d 1114, 1119 (D. Idaho
2009).

-4-
Case 1:20-cv-00402-SEH Document 67 Filed 12/23/20 Page 5 of 6

defendant fulfills the requirements of due process:
(1) The non-resident defendant must purposefully direct
his activities or consummate some transaction with the
forum or resident thereof; or perform some act by which
he purposely avails himself of the privilege of
conducting activities in the forum, thereby invoking the
benefits and protections of its laws; (2) the claim must be
one which arises out of or relates to the defendant’s
forum-related activities; (3) the exercise of jurisdiction
must comport with fair play and substantial justice, i.e. it
must be reasonable.'®
Plaintiff alleges CVF to be a citizen of California’® but does not
allege or attempt to show that CVF has such continuous and systematic
connections to Idaho that the Court should treat it as essentially at home in Idaho
for general jurisdiction purposes. General jurisdiction over CVF has not been
pleaded.
Under the first prong of the Schwarzenegger test, Plaintiff must make a
plausible showing that CVF purposely directed its activities or consummated some
transaction within Idaho by which it availed itself of the forum and invoked the

benefits and protections of Idaho’s laws to justify the exercise of specific

jurisdiction. Plaintiff has not met that burden.

 

'8 Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1205-
06 (9th Cir. 2006) (citing Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.
2004)).

'9 See Doc. 54 at 43.
Case 1:20-cv-00402-SEH Document 67 Filed 12/23/20 Page 6 of 6

Plaintiff has not alleged that CVF conducted business of any kind in Idaho.
He has not alleged any fact that would allows the Court to reasonably infer that
CVF availed itself of the privileges and protections of Idaho and its laws. The first
prong of the Schwarzenegger test has not been fulfilled. The Court cannot exercise
specific jurisdiction over CVF.

ORDERED:

1. CVF Capital Partners’ Motion to Dismiss for Lack of Jurisdiction”® is
GRANTED.

2. All claims against CVF Capital Partners are DISMISSED WITH
PREJUDICE.

Bi The caption shall be updated to reflect the dismissal of all claims
against CVF Capital Partners.

A
DATED this as Seay of December, 2020.

lane / Heckler.

SAM E. HADDON
United States District Judge

 

0 See Doc. 58.
